Citation Nr: 0418077	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  02-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1945 to April 1953 and 
Army Reserve duty until January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted an increased rating to 20 
percent for the veteran's service-connected lumbosacral 
strain, effective February 28, 2002.  In August 2002, during 
the course of this appeal, a decision review officer (DRO) 
decision granted an increased rating to 40 percent for the 
veteran's service-connected lumbosacral strain, effective 
back to February 28, 2002.  Since the grant of a 40 percent 
rating was not a full grant of the benefit sought on appeal, 
and since the veteran did not withdraw his claim of 
entitlement to an increased rating, the matter remains before 
the Board for appellate review.  For good cause shown, namely 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

In his substantive appeal (VA Form 9), received in November 
2002, the veteran indicated that he desired a Board video-
conference hearing.  Thereafter, RO sent a confirmation 
letter to the veteran.  In March 2003, VA received 
correspondence from the veteran canceling the hearing.  As 
such, the veteran's request for a hearing is considered 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2003).

The Board notes that the July 2002 rating decision also 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned an initial rating of 30 percent.  The 
veteran's notice of disagreement specifically requested 
review of his assigned evaluations for lumbosacral strain and 
PTSD.  The August 2002 DRO decision granted an increased 
rating for the veteran's service-connected PTSD and assigned 
a 50 percent rating.  Thereafter, in the veteran's 
substantive appeal, he specifically indicated that he was 
withdrawing his appeal with respect to the initial evaluation 
of his service-connected PTSD.  As such, that issue is 
considered withdrawn and is not currently before the Board.  
38 C.F.R. § 20.204 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is service-connected for lumbosacral strain and 
is in receipt of a 40 percent rating for such disability.  
The veteran contends that his back symptomatology is more 
severe than reflected by the currently assigned percentage 
rating.  Specifically, the veteran claims that he has daily 
pain and stiffness in his back.  Flare-ups can occur when he 
moves the wrong way and his symptoms can last overnight to as 
long as a week.  The veteran also claims that he has 
radiculopathy symptoms down the left leg.  He avoids lifting 
and cannot do any long driving.  The veteran states that his 
back symptomatology has increased since a motor vehicle 
accident in August 2000.  The veteran has not been afforded a 
VA examination for compensation purposes since April 2002.  A 
more contemporary examination is needed in this case to 
ascertain an accurate disability picture prior to Board 
consideration of the rating to be assigned to the veteran's 
back disability.

Moreover, VA's Schedule for Rating Disabilities (Rating 
Schedule), as pertains to disabilities of the spine, has been 
amended twice during the pendency of the veteran's claim.  

First, although the veteran's spinal disability is currently 
evaluated under Diagnostic Code 5295, there are treatment 
records, as well as the April 2002 VA examination, that 
indicate neurological involvement.  As such, ratings based on 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 are potentially for consideration.  
Diagnostic Code 5293 was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The 
revised diagnostic code provides for the evaluation of 
intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Second, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The changes in the 
rating criteria include changes to Diagnostic Code 5292 and 
5295 that are relevant to the evaluation of the veteran's 
service-connected lumbosacral strain.  See also corrections 
at 69 Fed. Reg. 32, 449 (June 10, 2004).  

The veteran has not been advised of these regulatory changes 
and the RO has not yet considered the veteran's appeal under 
the revised Diagnostic Codes.  See VAOPGCPREC 7-03, 69 Fed. 
Reg. 25,179 (November 19, 2003), citing to Landgraf v. USI 
Film Products, 511 U.S. 244 (1994); Dudnick v. Brown, 
10 Vet. App. 79 (1997).

Finally, the Board observes that the most recent treatment 
record contained in the claims file is dated in July 2002.  
In an increased rating case the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  As such, all contemporary medical 
records, as well any other outstanding records of relevant 
medical treatment, should be obtained for consideration in 
connection with the veteran's appeal.

For the above reasons, the case is REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his increased 
rating claim, and indicating whether the 
veteran should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  Furthermore, the RO should 
notify the veteran of the revisions of 
the pertinent portions of VA's Rating 
Schedule, see 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) and 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to 
include the recent corrections).  

2.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for a back disability.  The 
RO should take the appropriate steps to 
obtain identified records, specifically 
those dated since July 2002, not already 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  

3.  After the above development has been 
completed and all obtained treatment 
records associated with the claims file, 
the veteran should be afforded a VA 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's lumbosacral strain.  VA 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of low back motion and then state 
the veteran's actual passive and active 
ranges of low back motion in degrees.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected lumbosacral 
strain, to include characteristic pain, 
demonstrable muscle spasm, and absent 
ankle jerk.  The examiner should elicit 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  

The examiner should describe all 
symptomatology of the veteran's back 
disability and all manifestations of 
such.  The examiner should comment upon 
which manifestations are related to the 
veteran's initial in-service injury and 
which are attributable to any intervening 
event.  

The rationale for all opinions expressed 
should also be provided.

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is completed.  See also 38 
C.F.R. § 3.159 (2002).

5.  After completing the above, the 
veteran's increased rating claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


